
	
		I
		112th CONGRESS
		1st Session
		H. R. 1680
		IN THE HOUSE OF REPRESENTATIVES
		
			May 2, 2011
			Mr. Weiner introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide
		  commuter flexible spending arrangements.
	
	
		1.Short titleThis Act may be cited as the
			 Transportation Flexible Savings
			 Accounts Act of 2011.
		2.Transportation
			 flexible spending arrangements
			(a)In
			 generalSection 125 of the
			 Internal Revenue Code of 1986 (relating to cafeteria plans) is amended by
			 redesignating subsections (k) and (l) as subsections (l) and (m), respectively,
			 and by inserting after subsection (j) the following new subsection:
				
					(k)Transportation
				flexible spending arrangement
						(1)In
				generalNotwithstanding subsection (f), qualified transportation
				fringe shall be treated as a qualified benefit for purposes of this section to
				the extent provided under a flexible spending arrangement (as defined in
				section 106(c)).
						(2)Qualified
				transportation fringeFor purposes of this subsection, the term
				qualified transportation fringe has the meaning given such term by
				section 132(f), except that paragraph (2)(B) thereof shall be applied by
				substituting $100 for
				$175.
						.
			(b)Modification of
			 regulationsThe Secretary of the Treasury shall make such
			 modifications to Treasury Regulations under section 125 of the Internal Revenue
			 Code of 1986 as may be necessary to allow qualified transportation fringe (as
			 defined in section 125(k) of such Code) to be offered through a flexible
			 spending arrangement in a cafeteria plan.
			(c)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
			
